People v Ortiz (2019 NY Slip Op 00193)





People v Ortiz


2019 NY Slip Op 00193


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, Kahn, JJ.


3050/15 8093 8092

[*1]The People of the State of New York, Respondent,
vRandy Ortiz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered January 26, 2016, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, and judgement of resentence, same court and Justice, rendered March 23, 2017, denying youthful offender treatment and reimposing the original sentence, unanimously affirmed.
Although we do not find that defendant made a valid waiver of his right to appeal, we find that the resentencing court providently exercised its discretion in denying youthful offender treatment and reimposing its original sentence (see People v Drayton , 39 NY2d 580 [1976]), particularly in light of defendant's commission of a subsequent offense involving drug and weapon possession.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK